internal_revenue_service department of the treasury number release date index number in re washington dc person to contact telephone number refer reply to cc intl plr-116141-02 date date taxpayer legend individual a dear this replies to your letter dated date requesting that taxpayer be granted an extension of time under sec_301_9100-3 to file the following elections the agreement described in sec_1_1503-2a c in accordance with schedule a to replace the agreements filed under sec_1_1503-2a c in accordance with schedule a with the election and agreement described in sec_1_1503-2 pursuant to the transitional rule described in sec_1_1503-2 in accordance with schedule b the election and agreement described in sec_1_1503-2 in accordance with schedule c and the annual certification described in sec_1_1503-2 in accordance with schedule d schedules a b c and d are made a part of this ruling letter additional information was submitted on date and date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process individual a was employed in the tax department of taxpayer during the tax years at in re plr-116141-02 issue the affidavit of individual a and the facts submitted describe the circumstances that led to the discovery of and reasons for taxpayer’s failure_to_file the elections which are the subject of this request the affidavit and facts indicate that taxpayer relied on its tax professionals to advise it as to all necessary elections and its tax professionals failed to advise taxpayer to make these elections taxpayer is requesting relief before its failure_to_file the elections has been discovered by the service sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the elections and agreements and the annual certifications are regulatory elections as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the rules set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the following elections the agreement described in sec_1_1503-2a c in accordance with schedule a to replace the agreements filed under sec_1_1503-2a c in accordance with schedule a with the election and agreement described in sec_1_1503-2 pursuant to the transitional rule described in sec_1_1503-2 in accordance with schedule b the election and agreement described in sec_1_1503-2 in accordance with schedule c and the annual certification described in sec_1_1503-2 in accordance with schedule d the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the elections and agreements and the annual certifications sec_301 a in re plr-116141-02 a copy of this ruling letter should be associated with the elections and agreements and the annual certifications this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being sent to your authorized representatives sincerely associate chief_counsel international by s allen goldstein allen goldstein reviewer enclosures schedules a b c d copy for sec_6110 purposes in re plr-116141-02 schedule a an extension of time is requested to file the agreement described in sec_1 2a c with respect to the dual consolidated losses of each entity listed below incurred in the tax_year ended on with the tax_return filed for the tax_year ended on entity identification_number schedule b an extension of time is requested to replace the agreements filed under sec_1_1503-2 a c in accordance with schedule a above with agreements described in sec_1_1503-2 under the transitional rule provided in sec_1_1503-2 with the tax_return filed for the tax_year ended on schedule c an extension of time is requested to file the election and agreement described in sec_1_1503-2 with respect to the dual consolidated losses of each entity listed below incurred in the tax years ended as indicated name of entity identification_number tax years ended in re plr-116141-02 schedule d an extension of time is requested to file the annual certification described in sec_1_1503-2 with respect to the dual consolidated losses of as follows with the tax_return filed for the tax_year ended on the dual consolidated losses_incurred in the tax_year ended on with the tax_return filed for the tax_year ended on the dual consolidated losses_incurred in each of the tax years ended on and
